[Cite as State v. Johnson, 2021-Ohio-1517.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 28978
                                                    :
 v.                                                 :   Trial Court Case No. 1986-CR-2584
                                                    :
 RONALD G. JOHNSON                                  :   (Criminal Appeal from
                                                    :   Common Pleas Court)
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                              OPINION

                             Rendered on the 30th day of April, 2021.

                                               ...........

MATHIAS H. HECK, JR. by JAMIE J. RIZZO, Atty. Reg. No. 0099218, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

RONALD G. JOHNSON, #A518-770, 2240 Hubbard Road, Youngstown, Ohio 44505
    Defendant-Appellant, Pro Se

                                              .............

HALL, J.
                                                                                              -2-




       {¶ 1} On June 29, 2020, Ronald G. Johnson filed a “Motion for Satisfaction of

Judgment,” contending that his prison sentence had been completely served in June 2018

and that the August 2024 completion date calculated by the Bureau of Sentence

Computation (BSC) was incorrect. On November 23, 2020, the trial court overruled the

motion. Johnson appeals.

       {¶ 2} In his brief, Johnson lists two assignments of error. First, he asserts that it

was “plain error” for the trial court to overrule his motion for satisfaction of judgment.

Second, he states that res judicata cannot be used to prevent relief from a void judgment,

again indicating that it was plain error for the trial court to deny relief. We overrule the

assignments of error. As further detailed herein, it was not error at all, let alone plain error,

for the trial court to overrule Johnson’s motion, which challenged BSC’s calculation that

his maximum sentence will not expire until August 2024. Furthermore, Johnson’s

contention that res judicata does not apply is based on the assertion that the judgment

that his maximum sentence will not expire until August 2020 is void. The judgment is not

void; in fact, it is an existing and final judgment of the Ohio Supreme Court.

       {¶ 3} This is at least the eighth case in the Ohio Supreme Court, in this court, and

in two other courts of appeals in which Johnson has contended that the BSC incorrectly

calculated that his maximum prison sentence will not expire until August 2024. We have

twice previously ruled against Johnson, concluding that the Supreme Court has held the

BSC calculation is correct, and we cannot alter a conclusion made by the Supreme Court.

See State v. Johnson, 2d Dist. Montgomery No. 28162, 2019-Ohio-1801; State v.

Johnson, 2d Dist. Montgomery No. 28503, 2020-Ohio-1307. (“the trial court had no
                                                                                        -3-


authority to address BSC's calculation of Johnson's sentence.”). Johnson cannot simply

change the title of his motion to obtain a different result.

       {¶ 4} In Johnson v. Moore, 149 Ohio St.3d 716, 2017-Ohio-2792, 77 N.E.3d 967,

and State ex rel. Johnson v. Bur. of Sentence Computation, 159 Ohio St.3d 552, 2020-

Ohio-999, 152 N.E.3d 257, the Supreme Court of Ohio concluded that Johnson's

sentence had been properly calculated and that his maximum prison term will not expire

until 2024. Neither the trial court nor this court can change the Supreme Court’s holdings.

       {¶ 5} The assignments of error are overruled.

       {¶ 6} The trial court’s judgment is affirmed.

                                       .............



DONOVAN, J. and EPLEY, J., concur.


Copies sent to:

Mathias H. Heck, Jr.
Jamie J. Rizzo
Ronald G. Johnson
Hon. Gregory F. Singer